Citation Nr: 0017067	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-02 752	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
right knee scar.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

Although the veteran's representative contends that the 
veteran's service-connected disability should be rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5257, the Board 
notes that the veteran has been awarded service connection 
for a right knee scar only, and construes these contentions 
to be a claim for service connection for right knee traumatic 
arthritis and instability.  The RO has not addressed this 
issue in the first instance.  Therefore the issue is referred 
to the RO for appropriate action and initial adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's service-connected right knee scar is 
asymptomatic, with no functional impairment attributed to it.


CONCLUSION OF LAW

The criteria for a compensable rating for a right knee scar 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7803, 7804, 7805 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Therefore, the Board finds that 
the veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) and is also satisfied that all relevant 
facts have been properly developed with respect to this issue 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.

Factual Background

In support of his claim, the veteran submitted office records 
from a private physician and a statement from a second 
private physician.  Both statements address right knee 
complaints in July 1987.  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).  Thus, complaints which are 13 
years old are of less significance than current findings.

During his July 1998 VA orthopedic examination, the veteran 
had right knee complaints of tightness, a snapping and 
popping sensation, muscle contraction, swelling and pain.  He 
had no specific complaints regarding his right knee scar.  
The examiner observed that the veteran's right knee trauma 
scar was well healed and nontender.  The examiner further 
noted that the knee itself was tender medially and laterally 
with deep palpation.  Right knee extension was to 0 and 
flexion to 140 degrees.  Active range of motion produced 
crepitus bilaterally and McMurray's, as well as anterior and 
posterior drawer signs were all normal.  The examiner 
diagnosed right knee trauma scar and bilateral knee pain 
secondary to minimal degenerative disease.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  In accordance 
with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's right knee scar.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The determination of the level of disability due to scarring 
is made under 38 C.F.R. § 4.118, Diagnostic Codes (DC) 7800 
through 7805.  Shipwash v. Brown, 8 Vet. App. 218, 223 (1995)   
DC 7800 does not apply, as the scar is not a facial scar.   
Inasmuch as the current scarring is not the result of a burn 
injury, DCs 7801 and 7802 do not apply.  Likewise, DCs 7803 
and 7804 are not for application, as the scar is not a 
superficial, poorly nourished scar with repeated ulceration, 
nor is it tender and painful on objective demonstration.  

The veteran's right knee scar is currently evaluated under 
the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805, 
which rates a scar on the basis of the limitation of function 
of the part affected.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).

The most recent VA orthopedic examination shows that the 
right knee has no limitation of motion, weakness or pain 
attributed to this scar.  The examiner does attribute 
bilateral knee pain to degenerative disease, which is not 
currently service-connected.  Since there is no clinical or 
other probative evidence of record indicating that the 
veteran has any impairment associated with his right knee 
scar, the Board finds that there is no basis for the 
assignment of a compensable rating under Diagnostic Code 
7805.   Accordingly, the claim is denied.

In reaching this conclusion, the Board has considered the 
provisions of 38 C.F.R. § 4.7 in reaching its decision, but 
for the reasons discussed above has concluded that a higher 
evaluation is not warranted.  Moreover, the Board finds that 
the disability is not so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's right knee scar has not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that it resulted in marked interference 
with his employment.  


ORDER

A compensable evaluation for a right knee scar is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

